
	
		II
		Calendar No. 577
		111th CONGRESS
		2d Session
		S. 3815
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2010
			Mr. Reid (for himself,
			 Mr. Hatch, and Mr. Menendez) introduced the following bill; which
			 was read the first time
		
		
			September 22, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce oil
		  consumption and improve energy security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Natural Gas and Electric
			 Vehicles Act of 2010.
		INatural gas vehicle and infrastructure
			 development
			1001.DefinitionsIn this title:
				(1)DepartmentThe
			 term Department means the Department of Energy.
				(2)Incremental
			 costThe term incremental cost means the difference
			 between—
					(A)the suggested
			 retail price of a manufacturer for a qualified alternative fuel vehicle;
			 and
					(B)the suggested
			 retail price of a manufacturer for a vehicle that is—
						(i)powered solely by
			 a gasoline or diesel internal combustion engine; and
						(ii)comparable in
			 weight, size, and use to the vehicle.
						(3)Mixed-fuel
			 vehicleThe term mixed-fuel vehicle means a
			 mixed-fuel vehicle (as defined in section 30B(e)(5)(B) of the Internal Revenue
			 Code of 1986) (including vehicles with a gross vehicle weight rating of 14,000
			 pounds or less) that uses a fuel mix that is comprised of at least 75 percent
			 compressed natural gas or liquefied natural gas.
				(4)Natural gas
			 refueling propertyThe term natural gas refueling
			 property means units that dispense at least 85 percent by volume of
			 natural gas, compressed natural gas, or liquefied natural gas as a
			 transportation fuel.
				(5)Qualified
			 alternative fuel vehicleThe term qualified alternative
			 fuel vehicle means a vehicle manufactured for use in the United States
			 that is—
					(A)a new compressed
			 natural gas- or liquefied natural gas-fueled vehicle that is only capable of
			 operating on natural gas;
					(B)a vehicle that is
			 capable of operating for more than 175 miles on 1 fueling of compressed or
			 liquefied natural gas and is capable of operating on gasoline or diesel fuel,
			 including vehicles with a gross vehicle weight rating of 14,000 pounds or
			 less.
					(6)Qualified
			 manufacturerThe term qualified manufacturer means a
			 manufacturer of qualified alternative fuel vehicles or any component designed
			 specifically for use in a qualified alternative fuel vehicle.
				(7)Qualified
			 ownerThe term qualified owner means an individual
			 that purchases a qualified alternative fuel vehicle for use or lease in the
			 United States but not for resale.
				(8)Qualified
			 refuelerThe term qualified refueler means the owner
			 or operator of natural gas refueling property.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
				1002.Program
			 establishment
				(a)In
			 generalThere is established
			 within the Department a Natural Gas Vehicle and Infrastructure Development
			 Program for the purpose of facilitating the use of natural gas in the United
			 States as an alternative transportation fuel, in order to achieve the maximum
			 feasible reduction in domestic oil use.
				(b)Conversion or
			 repowering of vehiclesThe Secretary shall establish a rebate
			 program under this title for qualified owners who convert or repower a
			 conventionally fueled vehicle to operate on compressed natural gas or liquefied
			 natural gas, or to a mixed-fuel vehicle or a bi-fuel vehicle.
				1003.Rebates
				(a)Interim final
			 rule
					(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall promulgate an interim final rule establishing
			 regulations that the Secretary considers necessary to administer the rebates
			 required under this section.
					(2)AdministrationThe
			 interim final rule shall establish a program that provides—
						(A)rebates to
			 qualified owners for the purchase of qualified alternative fuel vehicles;
			 and
						(B)priority to those
			 vehicles that the Secretary determines are most likely to achieve the shortest
			 payback time on investment and the greatest market penetration for natural gas
			 vehicles.
						(3)AllocationOf
			 the amount allocated for rebates under this section, not more than 25 percent
			 shall be used to provide rebates to qualified owners for the purchase of
			 qualified alternative fuel vehicles that have a gross vehicle rating of not
			 more than 8,500 pounds.
					(b)Rebates
					(1)In
			 generalSubject to paragraph (2), the Secretary shall provide
			 rebates for 90 percent of the incremental cost of a qualified alternative fuel
			 vehicle to a qualified owner for the purchase of a qualified alternative fuel
			 vehicles.
					(2)Maximum
			 values
						(A)Natural gas
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner who places a qualified alternative fuel vehicle
			 into service by 2013 shall be—
							(i)$8,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of not
			 more than 8,500 pounds;
							(ii)$16,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of more
			 than 8,500 but not more than 14,000 pounds;
							(iii)$40,000 for
			 each qualified alternative fuel vehicle with a gross vehicle weight rating of
			 more than 14,000 but not more than 26,000 pounds; and
							(iv)$64,000 for each
			 qualified alternative fuel vehicle with a gross vehicle weight rating of more
			 than 26,000 pounds.
							(B)Mixed–fuel
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner who places a qualified alternative fuel vehicle
			 that is a mixed-fuel vehicle into service by 2015 shall be 75 percent of the
			 amount provided for rebates under this section for vehicles that are only
			 capable of operating on natural gas.
						(C)Bi-fuel
			 vehiclesThe maximum value of a rebate under this section
			 provided to a qualified owner of a vehicle described in section 2001(5)(B)
			 shall be 50 percent of the amount provided for rebates under this section for
			 vehicles that are only capable of operating on natural gas.
						(c)Treatment of
			 rebatesFor purposes of the Internal Revenue Code of 1986,
			 rebates received for qualified alternative fuel vehicles under this
			 section—
					(1)shall not be
			 considered taxable income to a qualified owner;
					(2)shall prohibit
			 the qualified owner from applying for any tax credit allowed under that Code
			 for the same qualified alternative fuel vehicle; and
					(3)shall be
			 considered a credit described in paragraph (2) for purposes of any limitation
			 on the amount of the credit.
					(d)Funding
					(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $3,800,000,000, to remain available until
			 expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
					1004.Infrastructure
			 and development grants
				(a)Interim final
			 ruleNot later than 60 days after the date of enactment of this
			 Act, the Secretary shall promulgate an interim final rule establishing an
			 infrastructure deployment program and a manufacturing development program, and
			 any implementing regulations that the Secretary considers necessary, to achieve
			 the maximum practicable cost-effective program to provide grants under this
			 section.
				(b)GrantsThe
			 Secretary shall provide—
					(1)grants of up to
			 $50,000 per unit to qualified refuelers for the installation of natural gas
			 refueling property placed in service between 2011 and 2015; and
					(2)grants in amounts
			 determined to be appropriate by the Secretary to qualified manufacturers for
			 research, development, and demonstration projects on engines with reduced
			 emissions, improved performance, and lower cost.
					(c)Cost
			 sharingGrants under this section shall be subject to the
			 cost-sharing requirements of section 988 of the Energy Policy Act of 2005 (42
			 U.S.C. 16352).
				(d)MonitoringThe
			 Secretary shall—
					(1)require regular
			 reporting of such information as the Secretary considers necessary to
			 effectively administer the program from grant recipients under this section;
			 and
					(2)conduct on-site
			 and off-site monitoring to ensure compliance with grant terms.
					(e)Funding
					(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $500,000,000, to remain available until
			 expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
			 
					1005.Loan program
			 to enhance domestic manufacturing
				(a)Interim final
			 ruleNot later than 60 days after the date of enactment of this
			 Act, the Secretary shall promulgate an interim final rule establishing a direct
			 loan program to provide loans to qualified manufacturers to pay not more than
			 80 percent of the cost of reequipping, expanding, or establishing a facility in
			 the United States that will be used for the purpose of producing any new
			 qualified alternative fuel motor vehicle or any eligible component.
				(b)Overall
			 commitment limitCommitments for direct loans under this section
			 shall not exceed $2,000,000,000 in total loan principal.
				(c)Cost of direct
			 loansThe cost of direct loans under this section (including the
			 cost of modifying the loans) shall be determined in accordance with section 502
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
				(d)Additional
			 financial and technical personnelSection 621(d) of the
			 Department of Energy Organization Act (42 U.S.C. 7231(d)) is amended by
			 striking two hundred and inserting 250.
				(e)Funding
					(1)In
			 generalNotwithstanding any other provision of law, on October 1,
			 2010, out of any funds in the Treasury not otherwise appropriated, the
			 Secretary of the Treasury shall transfer to the Secretary for the cost of loans
			 to carry out this section $200,000,000, to remain available until
			 expended.
					(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
					IIPromoting
			 electric vehicles
			2001.DefinitionsIn this title:
				(1)AgencyThe
			 term agency has the meaning given the term Executive
			 agency in section 105 of title 5, United States Code.
				(2)Charging
			 infrastructureThe term charging infrastructure
			 means any property (not including a building) if the property is used for the
			 recharging of plug-in electric drive vehicles, including electrical panel
			 upgrades, wiring, conduit, trenching, pedestals, and related equipment.
				(3)CommitteeThe
			 term Committee means the Plug-in Electric Drive Vehicle Technical
			 Advisory Committee established by section 2034.
				(4)Deployment
			 communityThe term
			 deployment community means a community selected by the Secretary
			 to be part of the targeted plug-in electric drive vehicles deployment
			 communities program under section 2016.
				(5)Electric
			 utilityThe term electric utility has the meaning
			 given the term in section 3 of the Public Utility Regulatory Policies Act of
			 1978 (16 U.S.C. 2602).
				(6)Federal-aid
			 system of highwaysThe term Federal-aid system of
			 highways means a highway system described in section 103 of title 23,
			 United States Code.
				(7)Plug-in
			 electric drive vehicle
					(A)In
			 generalThe term plug-in electric drive vehicle has
			 the meaning given the term in section 131(a)(5) of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011(a)(5)).
					(B)InclusionsThe
			 term plug-in electric drive vehicle includes—
						(i)low
			 speed plug-in electric drive vehicles that meet the Federal Motor Vehicle
			 Safety Standards described in section 571.500 of title 49, Code of Federal
			 Regulations (or successor regulations); and
						(ii)any other
			 electric drive motor vehicle that can be recharged from an external source of
			 motive power and that is authorized to travel on the Federal-aid system of
			 highways.
						(8)PrizeThe
			 term Prize means the Advanced Batteries for Tomorrow Prize
			 established by section 2022.
				(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
				(10)Task
			 ForceThe term Task Force means the Plug-in Electric
			 Drive Vehicle Interagency Task Force established by section 2035.
				ANational plug-in
			 electric drive vehicle deployment program.
				2011.National
			 Plug-In Electric Drive Vehicle Deployment Program
					(a)In
			 generalThere is established within the Department of Energy a
			 national plug-in electric drive vehicle deployment program for the purpose of
			 assisting in the deployment of plug-in electric drive vehicles.
					(b)GoalsThe
			 goals of the national program described in subsection (a) include—
						(1)the reduction and
			 displacement of petroleum use by accelerating the deployment of plug-in
			 electric drive vehicles in the United States;
						(2)the reduction of
			 greenhouse gas emissions by accelerating the deployment of plug-in electric
			 drive vehicles in the United States;
						(3)the facilitation
			 of the rapid deployment of plug-in electric drive vehicles;
						(4)the achievement
			 of significant market penetrations by plug-in electric drive vehicles
			 nationally;
						(5)the establishment
			 of models for the rapid deployment of plug-in electric drive vehicles
			 nationally, including models for the deployment of residential, private, and
			 publicly available charging infrastructure;
						(6)the increase of
			 consumer knowledge and acceptance of plug-in electric drive vehicles;
						(7)the encouragement
			 of the innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
						(8)the facilitation
			 of the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining grid system
			 performance and reliability;
						(9)the provision of
			 technical assistance to communities across the United States to prepare for
			 plug-in electric drive vehicles; and
						(10)the support of
			 workforce training across the United States relating to plug-in electric drive
			 vehicles.
						(c)DutiesIn
			 carrying out this subtitle, the Secretary shall—
						(1)provide technical
			 assistance to State, local, and tribal governments that want to create
			 deployment programs for plug-in electric drive vehicles in the communities over
			 which the governments have jurisdiction;
						(2)perform national
			 assessments of the potential deployment of plug-in electric drive vehicles
			 under section 2012;
						(3)synthesize and
			 disseminate data from the deployment of plug-in electric drive vehicles;
						(4)develop best
			 practices for the successful deployment of plug-in electric drive
			 vehicles;
						(5)carry out
			 workforce training under section 2014;
						(6)establish the
			 targeted plug-in electric drive vehicle deployment communities program under
			 section 2016; and
						(7)in conjunction
			 with the Task Force, make recommendations to Congress and the President on
			 methods to reduce the barriers to plug-in electric drive vehicle
			 deployment.
						(d)ReportNot
			 later than 18 months after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report on the progress made in implementing the national program
			 described in subsection (a) that includes—
						(1)a description of
			 the progress made by—
							(A)the technical
			 assistance program under section 2013; and
							(B)the workforce
			 training program under section 2014; and
							(2)any updated
			 recommendations of the Secretary for changes in Federal programs to promote the
			 purposes of this subtitle.
						(e)National
			 information clearinghouseThe Secretary shall make available to
			 the public, in a timely manner, information regarding—
						(1)the cost,
			 performance, usage data, and technical data regarding plug-in electric drive
			 vehicles and associated infrastructure, including information from the
			 deployment communities established under section 2016; and
						(2)any other
			 educational information that the Secretary determines to be appropriate.
						(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out sections 2011 through 2013 $100,000,000 for the period of fiscal years 2011
			 through 2016.
					2012.National
			 assessment and plan
					(a)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall carry out a national assessment and develop a
			 national plan for plug-in electric drive vehicle deployment that
			 includes—
						(1)an assessment of
			 the maximum feasible deployment of plug-in electric drive vehicles by 2020 and
			 2030;
						(2)the establishment
			 of national goals for market penetration of plug-in electric drive vehicles by
			 2020 and 2030;
						(3)a plan for
			 integrating the successes and barriers to deployment identified by the
			 deployment communities program established under section 2016 to prepare
			 communities across the Nation for the rapid deployment of plug-in electric
			 drive vehicles;
						(4)a plan for
			 providing technical assistance to communities across the United States to
			 prepare for plug-in electric drive vehicle deployment;
						(5)a plan for
			 quantifying the reduction in petroleum consumption and the net impact on
			 greenhouse gas emissions due to the deployment of plug-in electric drive
			 vehicles; and
						(6)in consultation
			 with the Task Force, any recommendations to the President and to Congress for
			 changes in Federal programs (including laws, regulations, and
			 guidelines)—
							(A)to better promote
			 the deployment of plug-in electric drive vehicles; and
							(B)to reduce
			 barriers to the deployment of plug-in electric drive vehicles.
							(b)UpdatesNot
			 later than 2 years after the date of development of the plan described in
			 subsection (a), and not less frequently than once every 2 years thereafter, the
			 Secretary shall use market data and information from the targeted plug-in
			 electric drive vehicle deployment communities program established under section
			 2016 and other relevant data to update the plan to reflect real world market
			 conditions.
					2013.Technical
			 assistance
					(a)Technical
			 assistance to State, local, and tribal governments
						(1)In
			 generalIn carrying out this subtitle, the Secretary shall
			 provide, at the request of the Governor, Mayor, county executive, or the
			 designee of such an official, technical assistance to State, local, and tribal
			 governments to assist with the deployment of plug-in electric drive
			 vehicles.
						(2)RequirementsThe
			 technical assistance described in paragraph (1) shall include—
							(A)training on codes
			 and standards for building and safety inspectors;
							(B)training on best
			 practices for expediting permits and inspections;
							(C)education and
			 outreach on frequently asked questions relating to the various types of plug-in
			 electric drive vehicles and associated infrastructure, battery technology, and
			 disposal; and
							(D)the dissemination
			 of information regarding best practices for the deployment of plug-in electric
			 drive vehicles.
							(3)PriorityIn
			 providing technical assistance under this subsection, the Secretary shall give
			 priority to—
							(A)communities that
			 have established public and private partnerships, including partnerships
			 comprised of—
								(i)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
								(ii)relevant
			 generators and distributors of electricity;
								(iii)public utility
			 commissions;
								(iv)departments of
			 public works and transportation;
								(v)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
								(vi)plug-in electric
			 drive vehicle manufacturers or retailers;
								(vii)third-party
			 providers of charging infrastructure or services;
								(viii)owners of any
			 major fleet that will participate in the program;
								(ix)as
			 appropriate, owners and operators of regional electric power distribution and
			 transmission facilities; and
								(x)other existing
			 community coalitions recognized by the Department of Energy;
								(B)communities that,
			 as determined by the Secretary, have best demonstrated that the public is
			 likely to embrace plug-in electric drive vehicles, giving particular
			 consideration to communities that—
								(i)have documented
			 waiting lists to purchase plug-in electric drive vehicles;
								(ii)have developed
			 projections of the quantity of plug-in electric drive vehicles supplied to
			 dealers; and
								(iii)have assessed
			 the quantity of charging infrastructure installed or for which permits have
			 been issued;
								(C)communities that
			 have shown a commitment to serving diverse consumer charging infrastructure
			 needs, including the charging infrastructure needs for single- and multi-family
			 housing and public and privately owned commercial infrastructure; and
							(D)communities that
			 have established regulatory and educational efforts to facilitate consumer
			 acceptance of plug-in electric drive vehicles, including by—
								(i)adopting (or
			 being in the process of adopting) streamlined permitting and inspections
			 processes for residential charging infrastructure; and
								(ii)providing
			 customer informational resources, including providing plug-in electric drive
			 information on community or other websites.
								(4)Best
			 practicesThe Secretary shall collect and disseminate information
			 to State, local, and tribal governments creating plans to deploy plug-in
			 electric drive vehicles on best practices (including codes and standards) that
			 uses data from—
							(A)the program
			 established by section 2016;
							(B)the activities
			 carried out by the Task Force; and
							(C)existing academic
			 and industry studies of the factors that contribute to the successful
			 deployment of new technologies, particularly studies relating to alternative
			 fueled vehicles.
							(5)Grants
							(A)In
			 generalThe Secretary shall establish a program to provide grants
			 to State, local, and tribal governments or to partnerships of government and
			 private entities to assist the governments and partnerships—
								(i)in
			 preparing a community deployment plan under section 2016; and
								(ii)in
			 preparing and implementing programs that support the deployment of plug-in
			 electric drive vehicles.
								(B)ApplicationA
			 State, local, or tribal government that seeks to receive a grant under this
			 paragraph shall submit to the Secretary an application for the grant at such
			 time, in such form, and containing such information as the Secretary may
			 prescribe.
							(C)Use of
			 fundsA State, local, or tribal government receiving a grant
			 under this paragraph shall use the funds—
								(i)to
			 develop a community deployment plan that shall be submitted to the next
			 available competition under section 2016; and
								(ii)to
			 carry out activities that encourage the deployment of plug-in electric drive
			 vehicles including—
									(I)planning for and
			 installing charging infrastructure, particularly to develop and demonstrate
			 diverse and cost-effective planning, installation, and operations options for
			 deployment of single family and multifamily residential, workplace, and
			 publicly available charging infrastructure;
									(II)updating
			 building, zoning, or parking codes and permitting or inspection
			 processes;
									(III)workforce
			 training, including the training of permitting officials;
									(IV)public education
			 described in the proposed marketing plan;
									(V)shifting State,
			 local, or tribal government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing alternative fueled fleet vehicles acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
									(VI)any other
			 activities, as determined to be necessary by the Secretary.
									(D)CriteriaThe
			 Secretary shall develop and publish criteria for the selection of technical
			 assistance grants, including requirements for the submission of applications
			 under this paragraph.
							(E)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this paragraph.
							(b)Updating model
			 building codes, permitting and inspection processes, and zoning or parking
			 rules
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary, in consultation with the American Society of Heating,
			 Refrigerating and Air-Conditioning Engineers, the International Code Council,
			 and any other organizations that the Secretary determines to be appropriate,
			 shall develop and publish guidance for—
							(A)model building
			 codes for the inclusion of separate circuits for charging infrastructure, as
			 appropriate, in new construction and major renovations of private residences,
			 buildings, or other structures that could provide publicly available charging
			 infrastructure;
							(B)model
			 construction permitting or inspection processes that allow for the expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles (including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed not later than 1 week after a
			 request); and
							(C)model zoning,
			 parking rules, or other local ordinances that—
								(i)facilitate the
			 installation of publicly available charging infrastructure, including
			 commercial entities that provide public access to infrastructure; and
								(ii)allow for access
			 to publicly available charging infrastructure.
								(2)Optional
			 adoptionAn applicant for selection for technical assistance
			 under this section or as a deployment community under section 2016 shall not be
			 required to use the model building codes, permitting and inspection processes,
			 or zoning, parking rules, or other ordinances included in the report under
			 paragraph (1).
						(3)Smart grid
			 integrationIn developing the model codes or ordinances described
			 in paragraph (1), the Secretary shall consider smart grid integration.
						2014.Workforce
			 training
					(a)Maintenance and
			 support
						(1)In
			 generalThe Secretary, in consultation with the Committee and the
			 Task Force, shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education for vocational workforce development through
			 centers of excellence.
						(2)PurposeTraining
			 funded under this subsection shall be intended to ensure that the workforce has
			 the necessary skills needed to work on and maintain plug-in electric drive
			 vehicles and the infrastructure required to support plug-in electric drive
			 vehicles.
						(3)ScopeTraining
			 funded under this subsection shall include training for—
							(A)first
			 responders;
							(B)electricians and
			 contractors who will be installing infrastructure;
							(C)engineers;
							(D)code inspection
			 officials; and
							(E)dealers and
			 mechanics.
							(b)DesignThe
			 Secretary shall award grants to institutions of higher education and other
			 qualified training and education institutions for the establishment of programs
			 to provide training and education in designing plug-in electric drive vehicles
			 and associated components and infrastructure to ensure that the United States
			 can lead the world in this field.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $150,000,000.
					2015.Federal
			 fleets
					(a)In
			 generalElectricity consumed by Federal agencies to fuel plug-in
			 electric drive vehicles—
						(1)is an alternative
			 fuel (as defined in section 301 of the Energy Policy Act of 1992 (42 U.S.C.
			 13218)); and
						(2)shall be
			 accounted for under Federal fleet management reporting requirements, not under
			 Federal building management reporting requirements.
						(b)Assessment and
			 reportNot later than 180 days after the date of enactment of
			 this Act and every 3 years thereafter, the Federal Energy Management Program
			 and the General Services Administration, in consultation with the Task Force,
			 shall complete an assessment of Federal Government fleets, including the Postal
			 Service and the Department of Defense, and submit a report to Congress that
			 describes—
						(1)for each Federal
			 agency, which types of vehicles the agency uses that would or would not be
			 suitable for near-term and medium-term conversion to plug-in electric drive
			 vehicles, taking into account the types of vehicles for which plug-in electric
			 drive vehicles could provide comparable functionality and lifecycle
			 costs;
						(2)how many plug-in
			 electric drive vehicles could be deployed by the Federal Government in 5 years
			 and in 10 years, assuming that plug-in electric drive vehicles are available
			 and are purchased when new vehicles are needed or existing vehicles are
			 replaced;
						(3)the estimated
			 cost to the Federal Government for vehicle purchases under paragraph (2);
			 and
						(4)a description of
			 any updates to the assessment based on new market data.
						(c)Inventory and
			 data collection
						(1)In
			 generalIn carrying out the assessment and report under
			 subsection (b), the Federal Energy Management Program, in consultation with the
			 General Services Administration, shall—
							(A)develop an
			 information request for each agency that operates a fleet of at least 20 motor
			 vehicles; and
							(B)establish
			 guidelines for each agency to use in developing a plan to deploy plug-in
			 electric drive vehicles.
							(2)Agency
			 responsesEach agency that operates a fleet of at least 20 motor
			 vehicles shall—
							(A)collect
			 information on the vehicle fleet of the agency in response to the information
			 request described in paragraph (1); and
							(B)develop a plan to
			 deploy plug-in electric drive vehicles.
							(3)Analysis of
			 responsesThe Federal Energy Management Program shall—
							(A)analyze the
			 information submitted by each agency under paragraph (2);
							(B)approve or
			 suggest amendments to the plan of each agency to ensure that the plan is
			 consistent with the goals and requirements of this title; and
							(C)submit a plan to
			 Congress and the General Services Administration to be used in developing the
			 pilot program described in subsection (e).
							(d)Budget
			 requestEach agency of the
			 Federal Government shall include plug-in electric drive vehicle purchases
			 identified in the report under subsection (b) in the budget of the agency to be
			 included in the budget of the United States Government submitted by the
			 President under section 1105 of title 31, United States Code.
					(e)Pilot program
			 To deploy plug-In electric drive vehicles in the Federal fleet
						(1)Program
							(A)In
			 generalThe Administrator of General Services shall acquire
			 plug-in electric drive vehicles and the requisite charging infrastructure to be
			 deployed in a range of locations in Federal Government fleets, which may
			 include the United States Postal Service and the Department of Defense, during
			 the 5-year period beginning on the date of enactment of this Act.
							(B)ExpendituresTo
			 the maximum extent practicable, expenditures under this paragraph should make a
			 contribution to the advancement of manufacturing of electric drive components
			 and vehicles in the United States.
							(2)Data
			 collectionThe Administrator of General Services shall collect
			 data regarding—
							(A)the cost,
			 performance, and use of plug-in electric drive vehicles in the Federal
			 fleet;
							(B)the deployment
			 and integration of plug-in electric drive vehicles in the Federal fleet;
			 and
							(C)the contribution
			 of plug-in electric drive vehicles in the Federal fleet toward reducing the use
			 of fossil fuels and greenhouse gas emissions.
							(3)ReportNot
			 later than 6 years after the date of enactment of this Act, the Administrator
			 of General Services shall submit to the appropriate committees of Congress a
			 report that—
							(A)describes the
			 status of plug-in electric drive vehicles in the Federal fleet; and
							(B)includes an
			 analysis of the data collected under this subsection.
							(4)Public web
			 siteThe Federal Energy Management Program shall maintain and
			 regularly update a publicly available Web site that provides information on the
			 status of plug-in electric drive vehicles in the Federal fleet.
						(f)Acquisition
			 prioritySection 507(g) of the Energy Policy Act of 1992 (42
			 U.S.C. 13257(g)) is amended by adding at the end the following:
						
							(5)PriorityThe
				Secretary shall, to the maximum extent practicable, prioritize the acquisition
				of plug-in electric drive vehicles (as defined in section 131(a) of the Energy
				Independence and Security Act of 2007 (42 U.S.C. 17011(a)) over nonelectric
				alternative fueled
				vehicles.
							.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated for use
			 by the Federal Government in paying incremental costs to purchase or lease
			 plug-in electric drive vehicles and the requisite charging infrastructure for
			 Federal fleets $25,000,000.
					2016.Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
					(a)Establishment
						(1)In
			 generalThere is established within the national plug-in electric
			 drive deployment program established under section 2011 a targeted plug-in
			 electric drive vehicle deployment communities program (referred to in this
			 section as the Program).
						(2)Existing
			 activitiesIn carrying out the Program, the Secretary shall
			 coordinate and supplement, not supplant, any ongoing plug-in electric drive
			 deployment activities under section 131 of the Energy Independence and Security
			 Act of 2007 (42 U.S.C. 17011).
						(3)Phase
			 1
							(A)In
			 generalThe Secretary shall establish a competitive process to
			 select phase 1 deployment communities for the Program.
							(B)Eligible
			 entitiesIn selecting participants for the Program under
			 paragraph (1), the Secretary shall only consider applications submitted by
			 State, tribal, or local government entities (or groups of State, tribal, or
			 local government entities).
							(C)SelectionNot
			 later than 1 year after the date of enactment of this Act and not later than 1
			 year after the date on which any subsequent amounts are appropriated for the
			 Program, the Secretary shall select the phase 1 deployment communities under
			 this paragraph.
							(D)TerminationPhase
			 1 of the Program shall be carried out for a 3-year period beginning on the date
			 funding under this title is first provided to the deployment community.
							(4)Phase
			 2Not later than 3 years after the date of enactment of this Act,
			 the Secretary shall submit to Congress a report that analyzes the lessons
			 learned in phase I and, if, based on the phase I analysis, the Secretary
			 determines that a phase II program is warranted, makes recommendations and
			 describes a plan for phase II, including—
							(A)recommendations
			 regarding—
								(i)options for the
			 number of additional deployment communities that should be selected;
								(ii)the manner in
			 which criteria for selection should be updated;
								(iii)the manner in
			 which incentive structures for phase 2 deployment should be changed; and
								(iv)whether other
			 forms of onboard energy storage for electric drive vehicles, such as fuel
			 cells, should be included in phase 2; and
								(B)a request for
			 appropriations to implement phase 2 of the Program.
							(b)GoalsThe
			 goals of the Program are—
						(1)to facilitate the
			 rapid deployment of plug-in electric drive vehicles, including—
							(A)the deployment of
			 400,000 plug-in electric drive vehicles in phase 1 in the deployment
			 communities selected under paragraph (2);
							(B)the near-term
			 achievement of significant market penetration in deployment communities;
			 and
							(C)supporting the
			 achievement of significant market penetration nationally;
							(2)to establish
			 models for the rapid deployment of plug-in electric drive vehicles nationally,
			 including for the deployment of single-family and multifamily residential,
			 workplace, and publicly available charging infrastructure;
						(3)to increase
			 consumer knowledge and acceptance of, and exposure to, plug-in electric drive
			 vehicles;
						(4)to encourage the
			 innovation and investment necessary to achieve mass market deployment of
			 plug-in electric drive vehicles;
						(5)to demonstrate
			 the integration of plug-in electric drive vehicles into electricity
			 distribution systems and the larger electric grid while maintaining or
			 improving grid system performance and reliability;
						(6)to demonstrate
			 protocols and communication standards that facilitate vehicle integration into
			 the grid and provide seamless charging for consumers traveling through multiple
			 utility distribution systems;
						(7)to investigate
			 differences among deployment communities and to develop best practices for
			 implementing vehicle electrification in various communities, including best
			 practices for planning for and facilitating the construction of residential,
			 workplace, and publicly available infrastructure to support plug-in electric
			 drive vehicles;
						(8)to collect
			 comprehensive data on the purchase and use of plug-in electric drive vehicles,
			 including charging profile data at unit and aggregate levels, to inform best
			 practices for rapidly deploying plug-in electric drive vehicles in other
			 locations, including for the installation of charging infrastructure;
						(9)to reduce and
			 displace petroleum use and reduce greenhouse gas emissions by accelerating the
			 deployment of plug-in electric drive vehicles in the United States; and
						(10)to increase
			 domestic manufacturing capacity and commercialization in a manner that will
			 establish the United States as a world leader in plug-in electric drive vehicle
			 technologies.
						(c)Phase 1
			 deployment community selection criteria
						(1)In
			 generalThe Secretary shall ensure, to the maximum extent
			 practicable, that selected deployment communities in phase 1 serve as models of
			 deployment for various communities across the United States.
						(2)SelectionIn
			 selecting communities under this section, the Secretary—
							(A)shall ensure, to
			 the maximum extent practicable, that—
								(i)the
			 combination of selected communities is diverse in population density,
			 demographics, urban and suburban composition, typical commuting patterns,
			 climate, and type of utility (including investor-owned, publicly-owned,
			 cooperatively-owned, distribution-only, and vertically integrated
			 utilities);
								(ii)the combination
			 of selected communities is diverse in geographic distribution, and at least 1
			 deployment community is located in each Petroleum Administration for Defense
			 District;
								(iii)at least 1
			 community selected has a population of less than 125,000;
								(iv)grants are of a
			 sufficient amount such that each deployment community will achieve significant
			 market penetration; and
								(v)the
			 deployment communities are representative of other communities across the
			 United States;
								(B)is encouraged to
			 select a combination of deployment communities that includes multiple models or
			 approaches for deploying plug-in electric drive vehicles that the Secretary
			 believes are reasonably likely to be effective, including multiple approaches
			 to the deployment of charging infrastructure;
							(C)in addition to
			 the criteria described in subparagraph (A), may give preference to applicants
			 proposing a greater non-Federal cost share; and
							(D)when considering
			 deployment community plans, shall take into account previous Department of
			 Energy and other Federal investments to ensure that the maximum domestic
			 benefit from Federal investments is realized.
							(3)Criteria
							(A)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, and not later than 90 days after the date on which any subsequent
			 amounts are appropriated for the Program, the Secretary shall publish criteria
			 for the selection of deployment communities that include requirements that
			 applications be submitted by a State, tribal, or local government entity (or
			 groups of State, tribal, or local government entities).
							(B)Application
			 requirementsThe criteria published by the Secretary under
			 subparagraph (A) shall include application requirements that, at a minimum,
			 include—
								(i)goals for—
									(I)the number of
			 plug-in electric drive vehicles to be deployed in the community;
									(II)the expected
			 percentage of light-duty vehicle sales that would be sales of plug-in electric
			 drive vehicles; and
									(III)the adoption of
			 plug-in electric drive vehicles (including medium- or heavy-duty vehicles) in
			 private and public fleets during the 3-year duration of the Program;
									(ii)data that
			 demonstrate that—
									(I)the public is
			 likely to embrace plug-in electric drive vehicles, which may include—
										(aa)the
			 quantity of plug-in electric drive vehicles purchased;
										(bb)the
			 number of individuals on a waiting list to purchase a plug-in electric drive
			 vehicle;
										(cc)projections of
			 the quantity of plug-in electric drive vehicles supplied to dealers; and
										(dd)any
			 assessment of the quantity of charging infrastructure installed or for which
			 permits have been issued; and
										(II)automobile
			 manufacturers and dealers will be able to provide and service the targeted
			 number of plug-in electric drive vehicles in the community for the duration of
			 the program;
									(iii)clearly defined
			 geographic boundaries of the proposed deployment area;
								(iv)a
			 community deployment plan for the deployment of plug-in electric drive
			 vehicles, charging infrastructure, and services in the deployment
			 community;
								(v)assurances that a
			 majority of the vehicle deployments anticipated in the plan will be personal
			 vehicles authorized to travel on the United States Federal-aid system of
			 highways, and secondarily, private or public sector plug-in electric drive
			 fleet vehicles, but may also include—
									(I)medium- and
			 heavy-duty plug-in hybrid vehicles;
									(II)low speed
			 plug-in electric drive vehicles that meet Federal Motor Vehicle Safety
			 Standards described in section 571.500 of title 49, Code of Federal
			 Regulations; and
									(III)any other
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways; and
									(vi)any other
			 merit-based criteria, as determined by the Secretary.
								(4)Community
			 deployment plansPlans for the deployment of plug-in electric
			 drive vehicles shall include—
							(A)a proposed level
			 of cost sharing in accordance with subsection (d)(2)(C);
							(B)documentation
			 demonstrating a substantial partnership with relevant stakeholders,
			 including—
								(i)a
			 list of stakeholders that includes—
									(I)elected and
			 appointed officials from each of the participating State, local, and tribal
			 governments;
									(II)all relevant
			 generators and distributors of electricity;
									(III)State utility
			 regulatory authorities;
									(IV)departments of
			 public works and transportation;
									(V)owners and
			 operators of property that will be essential to the deployment of a sufficient
			 level of publicly available charging infrastructure (including privately owned
			 parking lots or structures and commercial entities with public access
			 locations);
									(VI)plug-in electric
			 drive vehicle manufacturers or retailers;
									(VII)third-party
			 providers of residential, workplace, private, and publicly available charging
			 infrastructure or services;
									(VIII)owners of any
			 major fleet that will participate in the program;
									(IX)as appropriate,
			 owners and operators of regional electric power distribution and transmission
			 facilities; and
									(X)as appropriate,
			 other existing community coalitions recognized by the Department of
			 Energy;
									(ii)evidence of the
			 commitment of the stakeholders to participate in the partnership;
								(iii)a
			 clear description of the role and responsibilities of each stakeholder;
			 and
								(iv)a
			 plan for continuing the engagement and participation of the stakeholders, as
			 appropriate, throughout the implementation of the deployment plan;
								(C)a description of
			 the number of plug-in electric drive vehicles anticipated to be plug-in
			 electric drive personal vehicles and the number of plug-in electric drive
			 vehicles anticipated to be privately owned fleet or public fleet
			 vehicles;
							(D)a plan for
			 deploying residential, workplace, private, and publicly available charging
			 infrastructure, including—
								(i)an
			 assessment of the number of consumers who will have access to private
			 residential charging infrastructure in single-family or multifamily
			 residences;
								(ii)options for
			 accommodating plug-in electric drive vehicle owners who are not able to charge
			 vehicles at their place of residence;
								(iii)an assessment
			 of the number of consumers who will have access to workplace charging
			 infrastructure;
								(iv)a
			 plan for ensuring that the charging infrastructure or plug-in electric drive
			 vehicle be able to send and receive the information needed to interact with the
			 grid and be compatible with smart grid technologies to the extent
			 feasible;
								(v)an
			 estimate of the number and dispersion of publicly and privately owned charging
			 stations that will be publicly or commercially available;
								(vi)an
			 estimate of the quantity of charging infrastructure that will be privately
			 funded or located on private property; and
								(vii)a
			 description of equipment to be deployed, including assurances that, to the
			 maximum extent practicable, equipment to be deployed will meet open,
			 nonproprietary standards for connecting to plug-in electric drive vehicles that
			 are either—
									(I)commonly accepted
			 by industry at the time the equipment is being acquired; or
									(II)meet the
			 standards developed by the Director of the National Institute of Standards and
			 Technology under section 1305 of the Energy Independence and Security Act of
			 2007 (42 U.S.C. 17385);
									(E)a plan for
			 effective marketing of and consumer education relating to plug-in electric
			 drive vehicles, charging services, and infrastructure;
							(F)descriptions of
			 updated building codes (or a plan to update building codes before or during the
			 grant period) to include charging infrastructure or dedicated circuits for
			 charging infrastructure, as appropriate, in new construction and major
			 renovations;
							(G)descriptions of
			 updated construction permitting or inspection processes (or a plan to update
			 construction permitting or inspection processes) to allow for expedited
			 installation of charging infrastructure for purchasers of plug-in electric
			 drive vehicles, including a permitting process that allows a vehicle purchaser
			 to have charging infrastructure installed in a timely manner;
							(H)descriptions of
			 updated zoning, parking rules, or other local ordinances as are necessary to
			 facilitate the installation of publicly available charging infrastructure and
			 to allow for access to publicly available charging infrastructure, as
			 appropriate;
							(I)a plan to ensure
			 that each resident in a deployment community who purchases and registers a new
			 plug-in electric drive vehicle throughout the duration of the deployment
			 community receives, in addition to any Federal incentives, consumer benefits
			 that may include—
								(i)a
			 rebate of part of the purchase price of the vehicle;
								(ii)reductions in
			 sales taxes or registration fees;
								(iii)rebates or
			 reductions in the costs of permitting, purchasing, or installing home plug-in
			 electric drive vehicle charging infrastructure; and
								(iv)rebates or
			 reductions in State or local toll road access charges;
								(J)additional
			 consumer benefits, such as preferred parking spaces or single-rider access to
			 high-occupancy vehicle lanes for plug-in electric drive vehicles;
							(K)a proposed plan
			 for making necessary utility and grid upgrades, including economically sound
			 and cybersecure information technology upgrades and employee training, and a
			 plan for recovering the cost of the upgrades;
							(L)a description of
			 utility, grid operator, or third-party charging service provider, policies and
			 plans for accommodating the deployment of plug-in electric drive vehicles,
			 including—
								(i)rate structures
			 or provisions and billing protocols for the charging of plug-in electric drive
			 vehicles;
								(ii)analysis of
			 potential impacts to the grid;
								(iii)plans for using
			 information technology or third-party aggregators—
									(I)to minimize the
			 effects of charging on peak loads;
									(II)to enhance
			 reliability; and
									(III)to provide
			 other grid benefits;
									(iv)plans for
			 working with smart grid technologies or third-party aggregators for the
			 purposes of smart charging and for allowing 2-way communication;
								(M)a deployment
			 timeline;
							(N)a plan for
			 monitoring and evaluating the implementation of the plan, including metrics for
			 assessing the success of the deployment and an approach to updating the plan,
			 as appropriate; and
							(O)a description of
			 the manner in which any grant funds applied for under subsection (d) will be
			 used and the proposed local cost share for the funds.
							(d)Phase 1
			 applications and grants
						(1)Applications
							(A)In
			 generalNot later than 150 days after the date of publication by
			 the Secretary of selection criteria described in subsection (c)(3), any State,
			 tribal, or local government, or group of State, tribal, or local governments
			 may apply to the Secretary to become a deployment community.
							(B)Joint
			 sponsorship
								(i)In
			 generalAn application submitted under subparagraph (A) may be
			 jointly sponsored by electric utilities, automobile manufacturers, technology
			 providers, carsharing companies or organizations, third-party plug-in electric
			 drive vehicle service providers, or other appropriated entities.
								(ii)Disbursement
			 of grantsA grant provided under this subsection shall only be
			 disbursed to a State, tribal, or local government, or group of State, tribal,
			 or local governments, regardless of whether the application is jointly
			 sponsored under clause (i).
								(2)Grants
							(A)In
			 generalIn each application, the applicant may request up to
			 $100,000,000 in financial assistance from the Secretary to fund projects in the
			 deployment community.
							(B)Use of
			 fundsFunds provided through a grant under this paragraph may be
			 used to help implement the plan for the deployment of plug-in electric drive
			 vehicles included in the application, including—
								(i)planning for and
			 installing charging infrastructure, including offering additional incentives as
			 described in subsection (c)(4)(I);
								(ii)updating
			 building codes, zoning or parking rules, or permitting or inspection processes
			 as described in subparagraphs (F), (G), and (H) of subsection (c)(4);
								(iii)reducing the
			 cost and increasing the consumer adoption of plug-in electric drive vehicles
			 through incentives as described in subsection (c)(4)(I);
								(iv)workforce
			 training, including training of permitting officials;
								(v)public education
			 and marketing described in the proposed marketing plan;
								(vi)shifting State,
			 tribal, or local government fleets to plug-in electric drive vehicles, at a
			 rate in excess of the existing alternative fueled fleet vehicle acquisition
			 requirements for Federal fleets under section 303(b)(1)(D) of the Energy Policy
			 Act of 1992 (42 U.S.C. 13212(b)(1)(D)); and
								(vii)necessary
			 utility and grid upgrades as described in subsection (c)(4)(K).
								(C)Cost-sharing
								(i)In
			 generalA grant provided under this paragraph shall be subject to
			 a minimum non-Federal cost-sharing requirement of 20 percent.
								(ii)Non-Federal
			 sourcesThe Secretary shall—
									(I)determine the
			 appropriate cost share for each selected applicant; and
									(II)require that the
			 Federal contribution to total expenditures on activities described in clauses
			 (ii), (iv), (v), and (vi) of subparagraph (B) not exceed 30 percent.
									(iii)ReductionThe
			 Secretary may reduce or eliminate the cost-sharing requirement described in
			 clause (i), as the Secretary determines to be necessary.
								(iv)Calculation of
			 amountIn calculating the amount of the non-Federal share under
			 this section, the Secretary—
									(I)may include
			 allowable costs in accordance with the applicable cost principles,
			 including—
										(aa)cash;
										(bb)personnel
			 costs;
										(cc)the value of a
			 service, other resource, or third party in-kind contribution determined in
			 accordance with the applicable circular of the Office of Management and
			 Budget;
										(dd)indirect costs
			 or facilities and administrative costs; or
										(ee)any funds
			 received under the power program of the Tennessee Valley Authority or any Power
			 Marketing Administration (except to the extent that such funds are made
			 available under an annual appropriation Act);
										(II)shall include
			 contributions made by State, tribal, or local government entities and private
			 entities; and
									(III)shall not
			 include—
										(aa)revenues or
			 royalties from the prospective operation of an activity beyond the time
			 considered in the grant;
										(bb)proceeds from
			 the prospective sale of an asset of an activity; or
										(cc)other
			 appropriated Federal funds.
										(v)Repayment of
			 Federal shareThe Secretary shall not require repayment of the
			 Federal share of a cost-shared activity under this section as a condition of
			 providing a grant.
								(vi)Title to
			 propertyThe Secretary may vest title or other property interests
			 acquired under projects funded under this title in any entity, including the
			 United States.
								(3)SelectionNot
			 later than 120 days after an application deadline has been established under
			 paragraph (1), the Secretary shall announce the names of the deployment
			 communities selected under this subsection.
						(e)Reporting
			 requirements
						(1)In
			 generalThe Secretary, in consultation with the Committee,
			 shall—
							(A)determine what
			 data will be required to be collected by participants in deployment communities
			 and submitted to the Department to allow for analysis of the deployment
			 communities;
							(B)provide for the
			 protection of consumer privacy, as appropriate; and
							(C)develop metrics
			 to evaluate the performance of the deployment communities.
							(2)Provision of
			 dataAs a condition of participation in the Program, a deployment
			 community shall provide any data identified by the Secretary under paragraph
			 (1).
						(3)ReportsNot
			 later than 3 years after the date of enactment of this Act and again after the
			 completion of the Program, the Secretary shall submit to Congress a report that
			 contains—
							(A)a description of
			 the status of—
								(i)the
			 deployment communities and the implementation of the deployment plan of each
			 deployment community;
								(ii)the rate of
			 vehicle deployment and market penetration of plug-in electric drive vehicles;
			 and
								(iii)the deployment
			 of residential and publicly available infrastructure;
								(B)a description of
			 the challenges experienced and lessons learned from the program to date,
			 including the activities described in subparagraph (A); and
							(C)an analysis of
			 the data collected under this subsection.
							(f)Proprietary
			 informationThe Secretary shall, as appropriate, provide for the
			 protection of proprietary information and intellectual property rights.
					(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000,000.
					(h)Conforming
			 amendmentSection 166(b)(5) of title 23, United States Code, is
			 amended—
						(1)in subparagraph
			 (A), by striking Before September 30, 2009, the State and
			 inserting The State; and
						(2)in subparagraph
			 (B), by striking Before September 30, 2009, the State and
			 inserting The State.
						2017.Funding
					(a)Targeted
			 Plug-in Electric Drive Vehicle Deployment Communities Program
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out section 2016 $400,000,000, to remain available until
			 expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out section 2016 the funds transferred under
			 paragraph (1), without further appropriation.
						(b)Other
			 provisions
						(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this subtitle (other than section 2016) $100,000,000, to
			 remain available until expended.
						(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this subtitle (other than section 2016) the
			 funds transferred under paragraph (1), without further appropriation.
						BResearch and
			 development
				2021.Research and
			 development program
					(a)Research and
			 development program
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 establish a program to fund research and development in advanced batteries,
			 plug-in electric drive vehicle components, plug-in electric drive
			 infrastructure, and other technologies supporting the development, manufacture,
			 and deployment of plug-in electric drive vehicles and charging
			 infrastructure.
						(2)Use of
			 fundsThe program may include funding for—
							(A)the development
			 of low-cost, smart-charging and vehicle-to-grid connectivity technology;
							(B)the benchmarking
			 and assessment of open software systems using nationally established evaluation
			 criteria; and
							(C)new technologies
			 in electricity storage or electric drive components for vehicles.
							(3)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report describing the status of the program described in
			 paragraph (1).
						(b)Secondary use
			 applications program
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a research, development, and demonstration program that builds upon
			 any work carried out under section 915 of the Energy Policy Act of 2005 (42
			 U.S.C. 16195) and—
							(A)identifies
			 possible uses of a vehicle battery after the useful life of the battery in a
			 vehicle has been exhausted;
							(B)assesses the
			 potential for markets for uses described in subparagraph (A) to develop, as
			 well as any barriers to the development of the markets;
							(C)identifies the
			 infrastructure, technology, and equipment needed to manage the charging
			 activity of the batteries used in stationary sources; and
							(D)identifies the
			 potential uses of a vehicle battery—
								(i)with the most
			 promise for market development; and
								(ii)for which market
			 development would be aided by a demonstration project.
								(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress an initial report on the
			 findings of the program described in paragraph (1), including recommendations
			 for stationary energy storage and other potential applications for batteries
			 used in plug-in electric drive vehicles.
						(c)Secondary use
			 demonstration projects
						(1)In
			 generalBased on the results of the program described in
			 subsection (b), the Secretary, in consultation with the Committee, shall
			 develop guidelines for projects that demonstrate the secondary uses of vehicle
			 batteries.
						(2)Publication of
			 guidelinesNot later than 30 months after the date of enactment
			 of this Act, the Secretary shall—
							(A)publish the
			 guidelines described in paragraph (1); and
							(B)solicit
			 applications for funding for demonstration projects.
							(3)Grant
			 programNot later than 38 months after the date of enactment of
			 this Act, the Secretary shall select proposals for grant funding under this
			 section, based on an assessment of which proposals are mostly likely to
			 contribute to the development of a secondary market for batteries.
						(d)Materials
			 Recycling Study
						(1)In
			 generalThe Secretary, in consultation with the Committee, shall
			 carry out a study on the recycling of materials from plug-in electric drive
			 vehicles and the batteries used in plug-in electric drive vehicles.
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the appropriate committees of Congress a report on the findings of
			 the study described in paragraph (1).
						(e)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section $1,535,000,000,
			 including—
						(1)$1,500,000,000
			 for use in conducting the program described in subsection (a) for fiscal years
			 2011 through 2020;
						(2)$5,000,000 for
			 use in conducting the program described in subsection (b) for fiscal years 2011
			 through 2016;
						(3)$25,000,000 for
			 use in providing grants described in subsection (c) for fiscal years 2011
			 through 2020; and
						(4)$5,000,000 for
			 use in conducting the study described in subsection (d) for fiscal years 2011
			 through 2013.
						2022.Advanced
			 batteries for tomorrow prize
					(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, as part of the program described in
			 section 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396), the Secretary
			 shall establish the Advanced Batteries for Tomorrow Prize to competitively
			 award cash prizes in accordance with this section to advance the research,
			 development, demonstration, and commercial application of a 500-mile vehicle
			 battery.
					(b)Battery
			 specifications
						(1)In
			 generalTo be eligible for the Prize, a battery submitted by an
			 entrant shall be—
							(A)able to power a
			 plug-in electric drive vehicle authorized to travel on the United States
			 Federal-aid system of highways for at least 500 miles before recharging;
							(B)of a size that
			 would not be cost-prohibitive or create space constraints, if mass-produced;
			 and
							(C)cost-effective
			 (measured in cost per kilowatt hour), if mass-produced.
							(2)Additional
			 requirementsThe Secretary, in consultation with the Committee,
			 shall establish any additional battery specifications that the Secretary and
			 the Committee determine to be necessary.
						(c)Private
			 funds
						(1)In
			 generalSubject to paragraph (2) and notwithstanding section 3302
			 of title 31, United States Code, the Secretary may accept, retain, and use
			 funds contributed by any person, government entity, or organization for
			 purposes of carrying out this subsection—
							(A)without further
			 appropriation; and
							(B)without fiscal
			 year limitation.
							(2)Restriction on
			 participationAn entity providing private funds for the Prize may
			 not participate in the competition for the Prize.
						(d)Technical
			 reviewThe Secretary, in consultation with the Committee, shall
			 establish a technical review committee composed of non-Federal officers to
			 review data submitted by Prize entrants under this section and determine
			 whether the data meets the prize specifications described in subsection
			 (b).
					(e)Third party
			 administrationThe Secretary may select, on a competitive basis,
			 a third party to administer awards provided under this section.
					(f)EligibilityTo
			 be eligible for an award under this section—
						(1)in the case of a
			 private entity, the entity shall be incorporated in and maintain a primary
			 place of business in the United States; and
						(2)in the case of an
			 individual (whether participating as a single individual or in a group), the
			 individual shall be a citizen or lawful permanent resident of the United
			 States.
						(g)Award
			 amounts
						(1)In
			 generalSubject to the availability of funds to carry out this
			 section, the amount of the Prize shall be $10,000,000.
						(2)Breakthrough
			 achievement awardsIn addition to the award described in
			 paragraph (1), the Secretary, in consultation with the technical review
			 committee established under subsection (d), may award cash prizes, in amounts
			 determined by the Secretary, in recognition of breakthrough achievements in
			 research, development, demonstration, and commercial application of—
							(A)activities
			 described in subsection (b); or
							(B)advances in
			 battery durability, energy density, and power density.
							(h)500-Mile
			 battery award fund
						(1)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 500-mile Battery Fund (referred to in this section as the
			 Fund), to be administered by the Secretary, to be available
			 without fiscal year limitation and subject to appropriation, to award amounts
			 under this section.
						(2)Transfers to
			 FundThe Fund shall consist of—
							(A)such amounts as
			 are appropriated to the Fund under subsection (i); and
							(B)such amounts as
			 are described in subsection (c) and that are provided for the Fund.
							(3)ProhibitionAmounts
			 in the Fund may not be made available for any purpose other than a purposes
			 described in subsection (a).
						(4)Annual
			 reports
							(A)In
			 generalNot later than 60 days after the end of each fiscal year
			 beginning with fiscal year 2012, the Secretary shall submit a report on the
			 operation of the Fund during the fiscal year to—
								(i)the
			 Committees on Appropriations of the House of Representatives and of the
			 Senate;
								(ii)the Committee on
			 Energy and Natural Resources of the Senate; and
								(iii)the Committee
			 on Energy and Commerce of the House of Representatives.
								(B)ContentsEach
			 report shall include, for the fiscal year covered by the report, the
			 following:
								(i)A
			 statement of the amounts deposited into the Fund.
								(ii)A
			 description of the expenditures made from the Fund for the fiscal year,
			 including the purpose of the expenditures.
								(iii)Recommendations
			 for additional authorities to fulfill the purpose of the Fund.
								(iv)A
			 statement of the balance remaining in the Fund at the end of the fiscal
			 year.
								(5)Separate
			 appropriations accountSection 1105(a) of title 31, United States
			 Code, is amended—
							(A)by redesignating
			 paragraphs (35) and (36) as paragraphs (36) and (37), respectively;
							(B)by redesignating
			 the second paragraph (33) (relating to obligational authority and outlays
			 requested for homeland security) as paragraph (35); and
							(C)by adding at the
			 end the following:
								
									(38)a separate
				statement for the 500-mile Battery Fund established under section 2022(h) of
				the Promoting Natural Gas and Electric
				Vehicles Act of 2010, which shall include the estimated amount of
				deposits into the Fund, obligations, and outlays from the
				Fund.
									.
							(i)Authorization
			 of appropriationsThere is authorized to be appropriated—
						(1)$10,000,000 to
			 carry out subsection (g)(1); and
						(2)$1,000,000 to
			 carry out subsection (g)(2).
						2023.Study on the
			 supply of raw materials
					(a)In
			 generalThe Secretary of the Interior, in consultation with the
			 Secretary and the Task Force, shall conduct a study that—
						(1)identifies the
			 raw materials needed for the manufacture of plug-in electric drive vehicles,
			 batteries, and other components for plug-in electric drive vehicles, and for
			 the infrastructure needed to support plug-in electric drive vehicles;
						(2)describes the
			 primary or original sources and known reserves and resources of those raw
			 materials;
						(3)assesses, in
			 consultation with the National Academy of Sciences, the degree of risk to the
			 manufacture, maintenance, deployment, and use of plug-in electric drive
			 vehicles associated with the supply of those raw materials; and
						(4)identifies
			 pathways to securing reliable and resilient supplies of those raw
			 materials.
						(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Secretary of
			 the Interior shall submit to Congress a report that describes the results of
			 the study.
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $1,500,000.
					2024.Study on the
			 collection and preservation of data collected from plug-in electric drive
			 vehicles
					(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Committee, shall enter into
			 an agreement with the National Academy of Sciences under which the Academy
			 shall conduct a study that—
						(1)identifies—
							(A)the data that may
			 be collected from plug-in electric drive vehicles, including data on the
			 location, charging patterns, and usage of plug-in electric drive
			 vehicles;
							(B)the scientific,
			 economic, commercial, security, and historic potential of the data described in
			 subparagraph (A); and
							(C)any laws or
			 regulations that relate to the data described in subparagraph (A); and
							(2)analyzes and
			 provides recommendations on matters that include procedures, technologies, and
			 rules relating to the collection, storage, and preservation of the data
			 described in paragraph (1)(A).
						(b)ReportNot
			 later than 15 months after the date of an agreement between the Secretary and
			 the Academy under subsection (a), the National Academy of Sciences shall submit
			 to the appropriate committees of Congress a report that describes the results
			 of the study under subsection (a).
					(c)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000.
					CMiscellaneous
				2031.Utility
			 planning for plug-in electric drive vehicles
					(a)In
			 generalThe Public Utility
			 Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) is amended—
						(1)in section 111(d)
			 (16 U.S.C. 2621(d)), by adding at the end the following:
							
								(20)Plug-in
				electric drive vehicle planning
									(A)Utility plan
				for plug-in electric drive vehicles
										(i)In
				generalNot later than 2 years after the date of enactment of
				this paragraph, each electric utility shall develop a plan to support the use
				of plug-in electric drive vehicles, including medium- and heavy-duty hybrid
				electric vehicles in the service area of the electric utility.
										(ii)RequirementsA
				plan under clause (i) shall investigate—
											(I)various levels of
				potential penetration of plug-in electric drive vehicles in the utility service
				area;
											(II)the potential
				impacts that the various levels of penetration and charging scenarios
				(including charging rates and daily hours of charging) would have on
				generation, distribution infrastructure, and the operation of the transmission
				grid; and
											(III)the role of
				third parties in providing reliable and economical charging services.
											(iii)Waiver
											(I)In
				generalAn electric utility that determines that the electric
				utility will not be impacted by plug-in electric drive vehicles during the
				5-year period beginning on the date of enactment of this paragraph may petition
				the Secretary to waive clause (i) for 5 years.
											(II)ApprovalApproval
				of a waiver under subclause (I) shall be in the sole discretion of the
				Secretary.
											(iv)Updates
											(I)In
				generalEach electric utility shall update the plan of the
				electric utility every 5 years.
											(II)Resubmission
				of waiverAn electric utility that received a waiver under clause
				(iii) and wants the waiver to continue after the expiration of the waiver shall
				be required to resubmit the waiver.
											(v)ExemptionIf
				the Secretary determines that a plan required by a State regulatory authority
				meets the requirements of this paragraph, the Secretary may accept that plan
				and exempt the electric utility submitting the plan from the requirements of
				clause (i).
										(B)Support
				requirementsEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility shall—
										(i)participate in
				any local plan for the deployment of recharging infrastructure in communities
				located in the footprint of the authority or utility;
										(ii)require that
				charging infrastructure deployed is interoperable with products of all auto
				manufacturers to the maximum extent practicable; and
										(iii)consider
				adopting minimum requirements for deployment of electrical charging
				infrastructure and other appropriate requirements necessary to support the use
				of plug-in electric drive vehicles.
										(C)Cost
				recoveryEach State regulatory authority (in the case of each
				electric utility for which the authority has ratemaking authority) and each
				municipal and cooperative utility may consider whether, and to what extent, to
				allow cost recovery for plans and implementation of plans.
									(D)DeterminationNot
				later than 3 years after the date of enactment of this paragraph, each State
				regulatory authority (with respect to each electric utility for which the
				authority has ratemaking authority), and each municipal and cooperative
				electric utility, shall complete the consideration, and shall make the
				determination, referred to in subsection (a) with respect to the standard
				established by this
				paragraph.
									;
						(2)in section 112(c)
			 (16 U.S.C. 2622(c))—
							(A)in the first
			 sentence, by striking Each State and inserting the
			 following:
								
									(1)In
				generalEach
				State
									;
							(B)in the second
			 sentence, by striking In the case and inserting the
			 following:
								
									(2)Specific
				standards
										(A)Net metering
				and fossil fuel generation efficiencyIn the
				case
										; 
							(C)in the third
			 sentence, by striking In the case and inserting the
			 following:
								
									(B)Time-based
				metering and communicationsIn the
				case
									;
							(D)in the fourth
			 sentence—
								(i)by
			 striking In the case and inserting the following:
									
										(C)InterconnectionIn
				the case
										;
				and
								(ii)by
			 striking paragraph (15) and inserting paragraph (15) of
			 section 111(d);
								(E)in the fifth
			 sentence, by striking In the case and inserting the
			 following:
								
									(D)Integrated
				resource planning, rate design modifications, smart grid investments, smart
				grid informationIn the
				case
									;
				and
							(F)by adding at the
			 end the following:
								
									(E)Plug-in
				electric drive vehicle planningIn the case of the standards
				established by paragraph (20) of section 111(d), the reference contained in
				this subsection to the date of enactment of this Act shall be deemed to be a
				reference to the date of enactment of that
				paragraph.
									;
				and
							(3)in section 112(d)
			 (16 U.S.C. 2622(d)), in the matter preceding paragraph (1), by striking
			 (19) and inserting (20).
						(b)Report
						(1)In
			 generalThe Secretary, in consultation with the Technical
			 Advisory Committee, shall convene a group of utility stakeholders, charging
			 infrastructure providers, third party aggregators, and others, as appropriate,
			 to discuss and determine the potential models for the technically and
			 logistically challenging issues involved in using electricity as a fuel for
			 vehicles, including—
							(A)accommodation for
			 billing for charging a plug-in electric drive vehicle, both at home and at
			 publicly available charging infrastructure;
							(B)plans for
			 anticipating vehicle to grid applications that will allow batteries in cars as
			 well as banks of batteries to be used for grid storage, ancillary services
			 provision, and backup power;
							(C)integration of
			 plug-in electric drive vehicles with smart grid, including protocols and
			 standards, necessary equipment, and information technology systems; and
							(D)any other
			 barriers to installing sufficient and appropriate charging
			 infrastructure.
							(2)ReportNot
			 later than 2 years after the date of enactment of this Act and biennially
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report that includes—
							(A)the issues and
			 model solutions described in paragraph (1); and
							(B)any other issues
			 that the Task Force and Secretary determine to be appropriate.
							2032.Loan
			 guarantees
					(a)Loan guarantees
			 for advanced battery purchases for use in stationary
			 applicationsSubtitle B of title I of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011 et seq.) is amended by adding at the end
			 the following:
						
							137.Loan
				guarantees for advanced battery purchases
								(a)DefinitionsIn
				this section:
									(1)Qualified
				automotive batteryThe term qualified automotive
				battery means a battery that—
										(A)has at least 4
				kilowatt hours of battery capacity; and
										(B)is designed for
				use in qualified plug-in electric drive motor vehicles but is purchased for
				nonautomotive applications.
										(2)Eligible
				entityThe term eligible entity means—
										(A)an original
				equipment manufacturer;
										(B)an electric
				utility;
										(C)any provider of
				range extension infrastructure; or
										(D)any other
				qualified entity, as determined by the Secretary.
										(b)Loan
				guarantees
									(1)In
				generalThe Secretary shall guarantee loans made to eligible
				entities for the aggregate purchase of not less than 200 qualified automotive
				batteries in a calendar year that have a total minimum power rating of 1
				megawatt and use advanced battery technology.
									(2)RestrictionAs
				a condition of receiving a loan guarantee under this section, an entity
				purchasing qualified automotive batteries with loan funds guaranteed under this
				section shall comply with the provisions of the Buy American Act (41 U.S.C. 10a
				et seq.).
									(c)RegulationsThe
				Secretary shall promulgate such regulations as are necessary to carry out this
				section.
								(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section
				$50,000,000.
								.
					(b)Loan guarantees
			 for charging infrastructureSection 1705(a) of the Energy Policy
			 Act of 2005 (42 U.S.C. 16516(a)) is amended by adding at the end the
			 following:
						
							(4)Charging
				infrastructure and networks of charging infrastructure for plug-in drive
				electric vehicles, if the charging infrastructure will be operational prior to
				December 31,
				2016.
							.
					2033.Prohibition
			 on disposing of advanced batteries in landfills
					(a)Definition of
			 advanced battery
						(1)In
			 generalIn this section, the term advanced battery
			 means a battery that is a secondary (rechargeable) electrochemical energy
			 storage device that has enhanced energy capacity.
						(2)ExclusionsThe
			 term advanced battery does not include—
							(A)a primary
			 (nonrechargeable) battery; or
							(B)a lead-acid
			 battery that is used to start or serve as the principal electrical power source
			 for a plug-in electric drive vehicle.
							(b)RequirementAn
			 advanced battery from a plug-in electric drive vehicle shall be disposed of in
			 accordance with the Solid Waste Disposal
			 Act (42 U.S.C. 6901 et seq.) (commonly known as the Resource
			 Conservation and Recovery Act of 1976).
					2034.Plug-in
			 Electric Drive Vehicle Technical Advisory Committee
					(a)In
			 generalThere is established
			 the Plug-in Electric Drive Vehicle Technical Advisory Committee to advise the
			 Secretary on the programs and activities under this title.
					(b)MissionThe
			 mission of the Committee shall be to advise the Secretary on technical matters,
			 including—
						(1)the priorities
			 for research and development;
						(2)means of
			 accelerating the deployment of safe, economical, and efficient plug-in electric
			 drive vehicles for mass market adoption;
						(3)the development
			 and deployment of charging infrastructure;
						(4)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
						(5)reporting on the
			 competitiveness of the United States in plug-in electric drive vehicle and
			 infrastructure research, manufacturing, and deployment.
						(c)Membership
						(1)Members
							(A)In
			 generalThe Committee shall consist of not less than 12, but not
			 more than 25, members.
							(B)RepresentationThe
			 Secretary shall appoint the members to Committee from among representatives
			 of—
								(i)domestic
			 industry;
								(ii)institutions of
			 higher education;
								(iii)professional
			 societies;
								(iv)Federal, State,
			 and local governmental agencies (including the National Laboratories);
			 and
								(v)financial,
			 transportation, labor, environmental, electric utility, or other appropriate
			 organizations or individuals with direct experience in deploying and marketing
			 plug-in electric drive vehicles, as the Secretary determines to be
			 necessary.
								(2)Terms
							(A)In
			 generalThe term of a Committee member shall not be longer than 3
			 years.
							(B)Staggered
			 termsThe Secretary may appoint members to the Committee for
			 differing term lengths to ensure continuity in the functioning of the
			 Committee.
							(C)ReappointmentsA
			 member of the Committee whose term is expiring may be reappointed.
							(3)ChairpersonThe
			 Committee shall have a chairperson, who shall be elected by and from the
			 members.
						(d)ReviewThe
			 Committee shall review and make recommendations to the Secretary on the
			 implementation of programs and activities under this title.
					(e)Response
						(1)In
			 generalThe Secretary shall consider and may adopt any
			 recommendation of the Committee under subsection (c).
						(2)Biennial
			 report
							(A)In
			 generalNot later than 2 years after the date of enactment of
			 this Act and every 2 years thereafter, the Secretary shall submit to the
			 appropriate committees of Congress a report describing any new recommendations
			 of the Committee.
							(B)ContentsThe
			 report shall include—
								(i)a
			 description of the manner in which the Secretary has implemented or plans to
			 implement the recommendations of the Committee; or
								(ii)an
			 explanation of the reason that a recommendation of the Committee has not been
			 implemented.
								(C)TimingThe
			 report described in this paragraph shall be submitted by the Secretary at the
			 same time the President submits the budget proposal for the Department of
			 Energy to Congress.
							(f)CoordinationThe
			 Committee shall—
						(1)hold joint annual
			 meetings with the Hydrogen and Fuel Cell Technical Advisory Committee
			 established by section 807 of the Energy Policy Act of 2005 (42 U.S.C. 16156)
			 to help coordinate the work and recommendations of the Committees; and
						(2)coordinate
			 efforts, to the maximum extent practicable, with all existing independent,
			 departmental, and other advisory Committees, as determined to be appropriate by
			 the Secretary.
						(g)SupportThe
			 Secretary shall provide to the Committee the resources necessary to carry out
			 this section, as determined to be necessary by the Secretary.
					2035.Plug-in
			 Electric Drive Vehicle Interagency Task Force
					(a)In
			 generalNot later than 120 days after the date of enactment of
			 this Act, the President shall establish the Plug-in Electric Drive Vehicle
			 Interagency Task Force, to be chaired by the Secretary and which shall consist
			 of at least 1 representative from each of—
						(1)the Office of
			 Science and Technology Policy;
						(2)the Council on
			 Environmental Quality;
						(3)the Department of
			 Energy;
						(4)the Department of
			 Transportation;
						(5)the Department of
			 Defense;
						(6)the Department of
			 Commerce (including the National Institute of Standards and Technology);
						(7)the Environmental
			 Protection Agency;
						(8)the General
			 Services Administration; and
						(9)any other Federal
			 agencies that the President determines to be appropriate.
						(b)MissionThe
			 mission of the Task Force shall be to ensure awareness, coordination, and
			 integration of the activities of the Federal Government relating to plug-in
			 electric drive vehicles, including—
						(1)plug-in electric
			 drive vehicle research and development (including necessary components);
						(2)the development
			 of widely accepted smart-grid standards and protocols for charging
			 infrastructure;
						(3)the relationship
			 of plug-in electric drive vehicle charging practices to electric utility
			 regulation;
						(4)the relationship
			 of plug-in electric drive vehicle deployment to system reliability and
			 security;
						(5)the general
			 deployment of plug-in electric drive vehicles in the Federal, State, and local
			 governments and for private use;
						(6)the development
			 of uniform codes, standards, and safety protocols for plug-in electric drive
			 vehicles and charging infrastructure; and
						(7)the alignment of
			 international plug-in electric drive vehicle standards.
						(c)Activities
						(1)In
			 generalIn carrying out this section, the Task Force may—
							(A)organize
			 workshops and conferences;
							(B)issue
			 publications; and
							(C)create
			 databases.
							(2)Mandatory
			 activitiesIn carrying out this section, the Task Force
			 shall—
							(A)foster the
			 exchange of generic, nonproprietary information and technology among industry,
			 academia, and the Federal Government;
							(B)integrate and
			 disseminate technical and other information made available as a result of the
			 programs and activities under this title;
							(C)support education
			 about plug-in electric drive vehicles;
							(D)monitor, analyze,
			 and report on the effects of plug-in electric drive vehicle deployment on the
			 environment and public health, including air emissions from vehicles and
			 electricity generating units; and
							(E)review and report
			 on—
								(i)opportunities to
			 use Federal programs (including laws, regulations, and guidelines) to promote
			 the deployment of plug-in electric drive vehicles; and
								(ii)any barriers to
			 the deployment of plug-in electric drive vehicles, including barriers that are
			 attributable to Federal programs (including laws, regulations, and
			 guidelines).
								(d)Agency
			 cooperationA Federal agency—
						(1)shall cooperate
			 with the Task Force; and
						(2)provide, on
			 request of the Task Force, appropriate assistance in carrying out this section,
			 in accordance with applicable Federal laws (including regulations).
						IIIOil Spill
			 Liability Trust Fund
			3001.Modifications
			 with respect to Oil Spill Liability Trust Fund
				(a)Increase in Oil
			 Spill Liability Trust Fund financing rateSubparagraph (B) of section 4611(c)(2) of
			 the Internal Revenue Code of 1986 is amended to read as follows:
					
						(B)the Oil Spill Liability Trust Fund
				financing rate is 21 cents a
				barrel.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to crude oil
			 received and petroleum products entered during calendar quarters beginning more
			 than 60 days after the date of the enactment of this Act.
				
	
		September 22, 2010
		Read the second time and placed on the
		  calendar
	
